FILED
                             NOT FOR PUBLICATION                             AUG 02 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAYMOND LEE,                                      No. 12-15689

               Plaintiff - Appellant,             D.C. No. 2:11-cv-01843-JCM-
                                                  CWH
  v.

SOCIAL SECURITY                                   MEMORANDUM *
ADMINISTRATION,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Raymond Lee appeals pro se from the district court’s judgment dismissing

for lack of subject matter jurisdiction his action challenging the Social Security

Administration’s determination of the onset date of his disability. We review de


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo a dismissal under 28 U.S.C. § 1915(e)(2), Barren v. Harrington, 152 F.3d

1193, 1194 (9th Cir. 1998) (order), and we affirm.

      The district court properly dismissed the action for lack of subject matter

jurisdiction because Lee neither obtained a final decision before filing the action,

nor stated a colorable constitutional claim. See Subia v. Comm’r of Soc. Sec., 264

F.3d 899, 901 (9th Cir. 2001) (explaining that the Social Security Act limits

judicial review to final decisions unless there is a colorable constitutional claim);

Matlock v. Sullivan, 908 F.2d 492, 493 (9th Cir. 1990) (the denial of an untimely

petition for review is not final decision).

      AFFIRMED.




                                              2                                  12-15689